Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-4, 8-10, 21-27, and 29-31 are pending, claims 4-6, 11-20, and 28 are cancelled, claim 31 is new, and claims 1 and 24 are amended. 
Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2022. These claims are noted as being further cancelled by applicant. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, and 21-23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sturdy (U.S. 2020/0023386).
With respect to claim 1, Sturdy discloses a treatment apparatus (title/abstract, figure 18a) comprising: a treatment head assembly (200) comprising a moveable treatment head (as the entire of the head 103/170/all 105s) is moved via 168 to rotate, and as seen in figures 17 and 18a) and one or more spraying tips (tips of 105 at 110); a first motor assembly comprising a first motor (paragraph 0034, the motor which moves 168 and thus slide member 145, which in turn moves 160 ect.), the first motor assembly rotatable in a first rotational axis (as 145 moves the elements of 160 and that of 105 as shown in figure 17); 
a first linkage assembly connected to the first motor and the treatment head assembly (being one of the arms of 168 which then connect to 160 which move the noted nozzles 105), wherein the first linkage assembly is movable by the first motor (paragraph 0034); 
a second linkage assembly connected to the first motor (being the other arm of the arms 168 which then connect to 160) and the treatment head assembly (see figures 17 and 18a), wherein the second linkage assembly is movable by the first motor (paragraph 0034), and the first linkage assembly and the second linkage assembly re connected to the treatment head assembly on opposite sides of the treatment head assembly (as seen in figures 18a)
a second motor assembly comprising a second motor (paragraph 0034, moving 169), the second motor rotatable in a second rotational axis (being the rotation of 200 itself, see figure 18b), the first rotational axis being different than second rotational axis (as one rotates arms laterally to rotate the spray nozzles, and the other is a rotation of the entirety of 200); 
a third linkage assembly (as seen in figure 18b, the linkage between the second motor having a belt to then rotate the head; paragraph 0034 discloses the fitting 169 may be the same as the actuator of 168; thus the movement element of 168 and 169 are both the same actuators as disclosed) connected to the second motor and the treatment head assembly (figure 18b), wherein the third linkage assembly is moveable by the second motor (figure 18b); and
a fourth linkage assembly connected to the second motor and the treatment head assembly (being the opposite arm of 169, 169 being a duplicate system of that of 168), wherein the fourth linkage assembly is movable by the second motor (motor of 169), and the third linkage assembly and the fourth linkage assembly are connected to the treatment head assembly on opposite sides of the treatment head assembly (as 168 shows, the system having two arms on opposite sides is used for 169)
With respect to claim 8, Sturdy discloses first motor and second motor are operable such that the first motor rotates in a first plane (the plane perpendicular to that of the treatment head in an up and down axis to then move the arms to rotate the nozzles, see figures 8a-8c) and the second motor rotates in a second plane (being rotational about a separate axis), the first plane being substantially perpendicular to the second plane (as one rotates on the plane of the belt of 169, the other then moves up and down perpendicular to that plane).  
With respect to claim 9, Sturdy discloses the first motor and second motor are operable that while the treatment head assembly is in a neutral position a line extending from the center of the first motor would intersect the rotational axis of the treatment head assembly along one axis (as the noted arms from 168 intersect the device of 200 at its base, see figure 18c, the arms on both sides), and a line extending from the center of the second motor would intersect the rotational axis of the treatment head assembly along another axis (being the central axis of 200, that it rotates about).  
With respect to claim 21, Sturdy discloses the treatment head assembly is rotatably coupled to the first linkage assembly and rotatably coupled to the second linkage assembly (as seen in figures 18a-18c, and read in paragraph 0034).  
With respect to claim 22, Sturdy discloses a frame (the bottom of the noted two tables housing the motors from which 168 and 169 extend), wherein the first motor, and second motor are attached to the frame (see figures 18a-18c).  
With respect to claim 23, Sturdy discloses the first motor has a first degree of rotation (as seen in figures 18a-18c, the rotation of 168 is limited by the connected at the end of each linkage), and the second motor has a second degree of rotation, the first degree of rotation being different than the second degree of rotation (the second degree being that of rotation about a central axis as the belt rotates the device, being different then the rotate of the linkage arms which then move the device up and down).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 24-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturdy in view of Wiseman (U.S. 20110132994).
With respect to claims 2 and 24, Sturdy discloses the treatment apparatus (with regards to claim 24, discloses the second linkage assembly comprises a linkage arm and a linkage bracket (linkage arm and bracket forming 168, the linkage arm having an end rotably coupled to the spraying head assembly (see figures 17 and 18a-18c, as 168 rotates the spraying head) and the linkage bracket rotably coupled to the linkage arm (the bracket, being at the base of 168, allows for the rotation of 168, pivoting that end then pivots the arm and then the spraying head assembly), but fails to disclose further comprising: a fluid regulator comprising a fluid control valve; and a flexible tube fluidly coupled to fluid regulator and the treatment head assembly, wherein the treatment head assembly includes a spraying head and the one or more spraying tips.  
Wiseman discloses, figure 1, flexibly hoses such as 136/138 which bring fluid to the base of the device to allow it to have a fluid supply as well as a valve to control fluid flow there through and control/divert the fluid through the nozzles (paragraph 0066). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tubing and valves of Wiseman into the system of Sturdy. As incorporating a flexible tube as the supply tube allows for the supply tube to move with the changing position of the nozzle head, and utilizing a valve to control fluid flow in a system (i.e. on and off or divert fluid through desired nozzles) is well known and obvious to allow for control over the fluid system. 
With respect to claims 3 and 25, Sturdy discloses the first and second motors are controlled (abstract and paragraph 034; as its known motors are controlled) and thereby adjusting a position of the movable treatment head (by controlling the motors the head is controlled), but fails to disclose a controller configured to control the fluid regulator and emitting a fluid from the one or more spraying tips.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of Sturdy’s controller to further control the valve, as the noted controller 167 controls the movement of the actuators (the motors) it would further control the valve as desired for when the fluid is to be sprayed form the nozzles, as would have been obvious and known to one of ordinary skill to do. 
With respect to claims 4 and 26, Sturdy discloses wherein rotation of the first motor causes the treatment head assembly to pivot along a first axis (the axis seen where 105 is pivoting in figure 17), and rotation of the second motor causes the treatment head assembly to pivot along a second axis (as understood rotating the body of the treatment head about a central axis).  
With respect to claim 29, Sturdy discloses the first motor has a first degree of rotation (as seen in figures 18a-18c, the rotation of 168 is limited by the connected at the end of each linkage), and the second motor has a second degree of rotation, the first degree of rotation being different than the second degree of rotation (the second degree being that of rotation about a central axis as the belt rotates the device, being different then the rotate of the linkage arms which then move the device up and down).  
With respect to claim 30, Sturdy discloses first motor and second motor are operable such that the first motor rotates in a first plane (the plane perpendicular to that of the treatment head in an up and down axis to then move the arms to rotate the nozzles, see figures 8a-8c) and the second motor rotates in a second plane (being rotational about a separate axis), the first plane being substantially perpendicular to the second plane (as one rotates on the plane of the belt of 169, the other then moves up and down perpendicular to that plane).  
Claim(s) 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturdy and Wiseman as applied to claim 24 above, and further in view of Uhler.
With respect to claim 27, Sturdy discloses the first and second linkage assemblies, but fails to disclose a first leg having an inner side and a second leg having an inner side, wherein the inner sides limit a degree of rotation of the first motor by connecting with a post. 
Uhler discloses, figures 5a-5d, having a first linkage assembly (44 and 42) having a first leg having an inner side (leg of 44 and inside against 40) and a second leg having an inner side (second leg of 42 against 40), wherein the inner sides limit a degree of rotating of the first motor by connecting with a  post (post of 48 affixed with 40, wherein 40 can also be understood as a post), the struct shown by Uhler of their movement allows for a determinable oscillatory pattern (abstract) which is robust and allows for a wide sweep range and for desired coverage to be obtained (paragraphs 0007-0009).
It would have been oblivious to one having ordinary skill in the art to modify the motor of Sturdy to utilize the elements of Uhler, to allow of an oscillatory conversion mechanism that is robust, has a wide sweeping range, and allows for the desired coverage to be obtained in an oscillatory function. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturdy and Wiseman as applied to claim 3 above, and further in view of Utsumi (U.S. 2015/0041557).
With respect to claim 10, Sturdy discloses the first motor, second motor, and in combination with Wiseman the use of the controller as well, but fails to disclose a first encoder coupled to the first motor; a second encoder coupled to the second motor; and the microcontroller operably coupled to the first and second motors, and operably coupled to the first and second encoders.  
Utsumi, paragraph 0037, discloses the use of encoders with the motors so that the position of the motors and elements being moved can be detected and thus controlled. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized encoders as disclosed by Utsumi in the system of Sturdy, allowing the controller to know the position of the elements/motors as the device is moving so as to accurately control the motor (and thus linkages) by knowing the position of the motors (as the motors are noted rotating/moving elements using the encoders would have sent the desired position data to know what position the elements are at to know where they would then need to be moved to be at their desired placement/position. 
Response to Arguments/Amendments
	The Amendment filed (09/08/2022) has been entered. Currently claims 1-4, 8-10, 21-27, and 29-31 are pending, claims 4-6, 11-20, and 28 are cancelled, claim 31 is new, and claims 1 and 24 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (06/08/2022). Applicant does not appear to make any arguments with regards to the prior art in view of the claimed limitations. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752